United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Richmond, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 16-0877
Issued: March 17, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On March 23, 2016 appellant, through counsel, filed a timely appeal from a January 29,
2016 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has met his burden of proof to establish an emotional
condition in the performance of duty.
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On December 28, 2014 appellant, then a 49-year-old tractor trailer driver, filed an
occupational disease claim (Form CA-2) alleging that he was assaulted on the job by another
employee which caused his post-traumatic stress disorder (PTSD). He first realized his condition
was caused or aggravated by his employment on October 21, 2014 and received medical care on
October 22, 2014. Appellant stopped work on December 15, 2014. On the reverse side of the
form, appellant’s supervisor indicated that appellant was last exposed to the conditions alleged to
have caused his condition on November 18, 2014 when he was placed on a modified-duty
assignment.
In an accompanying statement dated December 23, 2014, appellant reported that on
October 21, 2014 he was performing his duties as a tractor trailer driver and was assaulted by
M.T., another driver for the employing establishment, who punched him in the right shoulder.
As a result, he had been under his physician’s care for shoulder damage and PTSD. Appellant
reported that he was exposed to stressful conditions because he had to face his attacker almost
every day at work, for eight hours a day, five days per week. He further noted that he had never
suffered from a similar stress disorder as a result of being assaulted.
In an October 21, 2014 medical report, Dr. James Rose, a Board-certified diagnostic
radiologist, reported that appellant had originally sustained a right shoulder injury on October 21,
2014 when he was punched in the right shoulder by a coworker. He was evaluated in the
emergency department on October 22, 2014. Dr. Rose described appellant’s course of treatment
and provided findings on examination. He diagnosed right infraspinatus tear and acute stress
reaction. Dr. Rose opined that both conditions were work related as the right shoulder
infraspinatus tear was due to direct injury from an on-the-job assault, and the acute stress
reaction was a normal emotional response to a traumatic event.
In a December 22, 2014 report, Dr. Richard C. Bowers Jr., a licensed clinical
psychologist, reported that he had evaluated appellant on December 18, 2014 after being
assaulted by a coworker and suffering a right shoulder injury and acute stress disorder. He
reported that appellant was unable to perform his current work duties and was to remain out of
work, especially if there was any possibility that the alleged perpetrator would be seen.
Dr. Bowers noted that given appellant’s continued symptoms more than one month after the
incident, the more appropriate diagnosis was PTSD.
By letter dated January 8, 2015, OWCP informed appellant that the evidence of record
was insufficient to support his claim. Appellant was advised of the medical and factual evidence
necessary to establish his claim. He was afforded 30 days to submit the additional evidence. By
letter of the same date OWCP requested additional information from the employing
establishment.
An October 21, 2014 employing establishment assault and threat report documented that
on that same date, appellant was punched in the right shoulder by M.T. while appellant’s back
was turned to him. The incident was witnessed by Supervisor H. Supervisor H. described the
incident as “horseplay” on the floor that apparently “offended” appellant. Appellant reported
that he had been experiencing “bullying” from M.T. for a period of time which began verbally

2

and escalated to grabbing. He feared that the behavior would continue to escalate and was
concerned for his safety. M.T. reported that he was merely joking with appellant, there was no
malice behind his actions, and he never intended to offend or injure him. He believed that he had
a rapport with appellant that allowed for horseplay. Supervisor H. held a meeting where M.T.
apologized to appellant and reviewed policy regarding workplace conduct. The report concluded
that, based upon the facts and circumstances surrounding the incident, there was no sufficient
reason to believe that M.T. committed a willful criminal assault with malicious intent against
appellant. It determined however, that M.T.’s conduct was inappropriate in the workplace which
was appropriately addressed by Supervisor H., and that further action regarding this matter was
declined.
In an October 25, 2014 narrative statement, M.T. reported that on October 21, 2014 he
was involved in a horseplay incident on the dock. He reported that while he was walking to his
truck, he noticed appellant and with a joking gesture, struck appellant on his right arm between
his shoulder and elbow. M.T. explained that the strike was not malicious and he did not intend
to hurt appellant, describing the incident as horseplay. He further noted that there was no
extreme energy or power behind the strike as it was done in a playful manner.
In a January 13, 2015 narrative statement, appellant responded to OWCP’s questionnaire.
He reported that on October 21, 2014, M.T. punched appellant in his right shoulder. As such, he
was under the care of Dr. Geoffrey B. Higgs, Board-certified in orthopedic surgery and
orthopedic sports medicine, who diagnosed bicipital tenosynovitis and rotator cuff tear.
Appellant reported that on the date of the incident, Supervisor H. had a meeting with them to
discuss the incident and informed them of policies and procedures regarding workplace violence.
M.T. offered no explanation for the assault, nor did he provide an apology. Appellant reported
that he was placed on a limited-duty assignment as a result of his shoulder injury and was forced
to face his attacker almost every day, creating an uncomfortable work environment. He noted
that this was not an isolated incident as he had previous run-ins with M.T. beginning in
March 2010 involving racial comments, explicit language, and unwelcomed body contact.
Appellant reported that in April 2013, he experienced physical contact from M.T. in the
form of a bear hug/detainment that was unwelcomed and unwarranted. This incident had also
been reported to Supervisor H. who addressed the issue by conducting a safety meeting with
drivers regarding harassment and violence in the workplace. Appellant reported that M.T. would
temporarily discontinue his behavior after he reported the incidents, but would resume in a more
aggressive manner shortly thereafter. Since 2010, he had made every effort to avoid M.T., but
this was not always possible because of his work assignment. Appellant noted that he had not
filed an Equal Employment Opportunity (EEO) complaint and had experienced no prior
emotional condition claims or other stressors outside of his employment. He first noticed his
condition on October 21, 2014, the day of the assault, and experienced flashbacks of the attack,
anger, fear, paranoia, hopelessness, anxiety, dizziness, feelings of being unsafe, easily startled,
loss of concentration, feelings of wanting to avoid people and places, and difficulty falling
asleep. Due to his shoulder injury, appellant was placed on limited duty on October 21, 2014.
By letter dated January 15, 2015, Dr. Bowers responded to OWCP’s development letter
regarding the specific information requested. He reported that he was not treating appellant and
only evaluated him once on December 18, 2014 for an assessment at the request of his counselor.

3

Dr. Bowers diagnosed PTSD which he opined was caused by the assault from appellant’s
coworker, noting that appellant feared for his life and did not think he was safe at work. He
described appellant’s symptoms which had persisted for more than a month and thus, met the
criteria for PTSD. Dr. Bowers attached an intake report pertaining to appellant’s assessment
completed on that date.
In a January 15, 2015 report, Dr. Bowers reported that on October 21, 2014, appellant
was performing his regular job duties when a coworker walked by and punched him in the
shoulder causing injuries. Appellant’s supervisor witnessed the event and stopped him from
retaliating. Appellant had become fearful as the assailant had previously squeezed him and put
him in choke holds and bear hugs. He had experienced this behavior for years, would not go into
the break room with the assailant, and tried to avoid him at work. Dr. Bowers reported that
appellant could not perform the duties of a truck driver and was provided light duty as a result of
the assault. Stress symptoms reported were hypervigilance, paranoia, fear of retaliation, trouble
sleeping, trouble keeping food down, withdrawal, decrease of enjoyment of life, daydreams,
replay of the incident, and nightmares. Appellant reported taking appropriate steps of reporting
the perpetrator’s behavior well before this incident, for which the perpetrator was reprimanded.
Appellant’s supervisor witnessed the assault that damaged his shoulder, but he was still required
to work side-by-side with his attacker on a daily basis. The attacker was roughly twice as big as
appellant. The attacks started several years ago, and usually involved bear hugs, bucking, and
choke holds. Appellant feared for his life and the safety of his family.
Dr. Bowers noted that it had been two months since the incident and he diagnosed PTSD
and shoulder injury due to anxiety and vocational stress. He restricted appellant from working
and noted that recovery would be aided if the attacker was fired or transferred, and that the
incident needed to be recognized by authorities in order for appellant to feel as if some sort of
justice had occurred.
In a January 18, 2015 report, Supervisor H. reported that on October 21, 2014, M.T. was
horse playing and punched appellant in the shoulder as M.T. was walking by appellant with his
back turned. On the date of the assault, Supervisor H. had a meeting with appellant and M.T.
He offered appellant medical care, but he refused, stating that he was ok. M.T. reported that he
did not intend to harm appellant, that he was only joking around, and that horseplay was
acceptable based on their rapport. Supervisor H. reported that appellant appeared to be upset but
did not seem fearful. He explained that while the assault was unacceptable behavior, it was not
done with violent aggression towards appellant and was more of a childish act. On October 22,
2014 appellant reported to work and complained of numbness in his fingers and pain and
stiffness in his right shoulder, at which time he filed a traumatic injury claim (Form CA-1).3
Appellant was provided light duty as he sought medical treatment.
Supervisor H. stated that appellant had been assigned to a manual sorting unit and was
also transporting mail by a postal car upon request of management which duties were within his
restrictions. Appellant reported that he had been exposed to his attacker for eight hours per day,
five days per week. However, Supervisor H. explained that appellant reported to a completely
3

OWCP File No. xxxxxx338.

4

different section of the facility. Furthermore, he reported that there had been no interaction with
M.T. that he could recall since the incident, and appellant had not complained of any fear or
danger from seeing or being in the presence of M.T. at any time during or prior to his light-duty
assignment. Supervisor H. stated that he had spoken with appellant on several occasions since
the incident regarding how he was doing, but he never gave any indication that he was under
stress or was unable to perform his modified duties.
By letter dated January 26, 2015, the investigation by the employing establishment
concluded that the incident where appellant was struck on the shoulder was horseplay, without
intent to harm or cause injury. The horseplay incident was investigated and it was determined
that there was no credible threat to appellant. M.T. was disciplined and later apologized to
appellant. The employing establishment further reported that on the date of the incident,
appellant had not requested medical attention, nor had he reported feeling threatened, which was
in direct conflict with what he had eventually reported to his treating physician. The employing
establishment determined that appellant had expressed most of his aggressive behavior in the
meeting and, therefore, had negated all inferences of fear or intimidation of the other employee
or the workplace. The employing establishment further noted that appellant had previously filed
a traumatic injury claim (Form CA-1) for the same October 21, 2014 employment incident.4
By letter dated February 10, 2015, Supervisor H. reported that he had not been made
aware that appellant had been assaulted earlier by M.T. in April 2013, in the form of a bear
hug/detainment. The prior year, appellant had spoken of people “playing games,” but that
appellant just wanted to do his job. Appellant had not provided any specifics regarding the
incident or about whom he was talking. Supervisor H. told him he would have a service talk
with all the drivers to let everyone know that certain types of jokes and horseplay should not
occur as it may not be acceptable with everyone. Appellant had reported being harassed by M.T.
since 2010, but Supervisor H. reported no knowledge of this. Appellant had never informed him
that he felt threatened by M.T. He further stated that the October 21, 2014 incident was clearly
horseplay and M.T. had apologized to appellant for punching him in the shoulder.
In disability certificates dated January 23 and February 24, 2015, a licensed clinical
social worker (LCSW) reported that appellant was under professional care from January 23
through March 3, 2015 and could not return to work. Appellant also submitted a February 12,
2015 report from Dr. Bowers. The report was identical to the January 15, 2015 report previously
submitted.
By decision dated March 30, 2015, OWCP accepted the employment factor of being hit
by a coworker, but denied appellant’s claim finding that he had failed to establish that his
diagnosed medical condition was causally related to the accepted employment factor. On
April 7, 2015 appellant, through counsel, requested a telephone hearing before an OWCP hearing
representative. In support of his request, appellant resubmitted medical evidence previously of
record.
At the November 13, 2015 hearing, appellant testified that he had also filed a traumatic
injury claim (Form CA-1) with respect to the October 21, 2014 employment incident and
4

Id.

5

indicated that the claim had been accepted for his right shoulder injury.5 He stopped work on
December 13, 2014 and had been receiving wage-loss compensation as a result of the traumatic
injury claim. Appellant then filed an occupational disease claim (Form CA-2) alleging PTSD
dating back to the October 21, 2014 assault. He described the circumstances surrounding this
claim and his need for medical treatment. Appellant advised that his claim should be accepted
for PTSD, noting that the stress began immediately with the assault. He further noted that the
assault was unprovoked and he did not see it coming. Counsel for appellant noted that this claim
could also be considered a consequential condition of the traumatic injury.6
By decision dated January 29, 2016, an OWCP hearing representative affirmed the
March 30, 2015 decision finding that the evidence of record failed to establish that appellant’s
emotional condition was causally related to the accepted employment factor.
LEGAL PRECEDENT
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. There are situations where an injury or an
illness has some connection with the employment but nevertheless does not come within the
concept or coverage of workers’ compensation. Where the disability results from an employee’s
emotional reaction to his or her regular or specially assigned duties or to a requirement imposed
by the employment, the disability comes within the coverage of FECA.7 On the other hand, the
disability is not covered where it results from such factors as an employee’s fear of a reductionin-force or his or her frustration from not being permitted to work in a particular environment or
to hold a particular position.8 Physical contact by a coworker or supervisor may give rise to a
compensable work factor, if the incident is established factually to have occurred as alleged.9
In cases involving occupational disease claims, the Board has held that, when working
conditions are alleged as factors in causing a condition or disability, OWCP, as part of its
adjudicatory function, must make findings of fact regarding which working conditions are
deemed compensable factors of employment and are to be considered by a physician when
providing an opinion on causal relationship and which working conditions are not deemed
factors of employment and may not be considered.10 If a claimant does implicate a factor of
employment, OWCP should then determine whether the evidence of record substantiates that
factor.11 When the matter asserted is a compensable factor of employment and the evidence of

5

Id.

6

Id.

7

5 U.S.C. § 8101 et seq.; Trudy A. Scott, 52 ECAB 309 (2001); Lillian Cutler, 28 ECAB 125 (1976).

8

Gregorio E. Conde, 52 ECAB 410 (2001).

9

Denise Y. McCollum, 53 ECAB 647 (2002); Helen Casillas, 46 ECAB 1044 (1995).

10

D.L., 58 ECAB 217 (2006).

11

K.W., 59 ECAB 271 (2007); David C. Lindsey, Jr., 56 ECAB 263 (2005).

6

record establishes the truth of the matter asserted, OWCP must base its decision on an analysis of
the medical evidence.12
ANALYSIS
Appellant alleged that he sustained an emotional condition as a result of being punched in
his right shoulder by a coworker on October 21, 2014. OWCP accepted as a compensable
employment factor that he had been hit be a coworker on that date.13
Appellant’s burden of proof is not discharged by the fact that he has established an
employment factor which may give rise to a compensable disability under FECA. To establish
his emotional condition claim, appellant must also submit rationalized medical evidence
establishing that his claimed condition is causally related to the accepted compensable
employment factor.14 While it is undisputed that appellant has been diagnosed with PTSD, the
Board finds that the evidence of record is insufficient to establish that his PTSD is causally
related to the compensable employment factor.
In support of his claim, appellant submitted medical reports dated December 22, 2014
through February 12, 2015 from Dr. Bowers, a licensed clinical psychologist. Dr. Bowers
evaluated appellant on December 18, 2014 after he was assaulted by a coworker. He diagnosed
PTSD and opined that the condition was caused by the assault by his fellow coworker at the
place of his employment.
The Board finds that the opinion of Dr. Bowers is not well rationalized. Dr. Bowers
reported that he was not appellant’s treating psychologist and only evaluated him once at the
request of his treating counselor. His report maintains that appellant suffered stress symptoms of
hypervigilance, paranoia, fear of retaliation, trouble sleeping, trouble keeping food down,
withdrawal decrease of enjoyment of life, daydreams, replay of incident, and nightmares for a
period of more than two months. Dr. Bowers merely repeated the history of injury as reported
by appellant without providing his own rationalized opinion on the issue of causation based upon
a full and accurate history of injury. Therefore, Dr. Bowers’ opinion on the cause of appellant’s
condition is of diminished probative value and insufficient to establish that his PTSD was caused
by the October 21, 2014 employment incident.15
The Board further notes that the history of injury appellant provided to Dr. Bowers does
not focus on the horseplay incident itself, but rather assumes that the October 21, 2014 incident
constituted an assault. However, the record reflects that the employing establishment’s
investigation, as well as statements from M.T. and Supervisor H., belies the assertion. As noted
above, statements made by M.T. and Supervisor H. indicate that the incident was horseplay and
12

Robert Breeden, 57 ECAB 622 (2006).

13

Supra note 4. (OWCP also had previously accepted a right shoulder injury as a result of appellant’s traumatic
injury claim for the same incident).
14

See William P. George, 43 ECAB 1159 (1992).

15

T.M., Docket No. 08-0975 (issued February 6, 2009).

7

that M.T. apologized to appellant following his complaint to their supervisor. Supervisor H.
further reported that appellant declined medical treatment on the date of the incident and never
made any allegations that he was in fear for his safety. The Board notes that appellant alleged
that he was forced to see his assailant for eight hours per day, five days per week. Dr. Bowers
also reported that, following the incident, appellant was forced to work side-by-side next to his
attacker. However, review of the record reveals that appellant was placed on light duty on
October 22, 2014 due to his shoulder injury and, on November 18, 2014, he was offered a
modified assignment which he accepted. Supervisor H. reported that appellant had been
assigned to a new unit in a completely different section of the facility from where he had
previously worked. He further stated that he could not recall any interaction that appellant had
with M.T. since the incident, and appellant had not complained of any fear or danger from seeing
or being in the presence of M.T. at any time during or prior to his light-duty assignment. These
statements contradict appellant’s assertion that he was exposed to his attacker for eight hours per
day, five days per week.
Supervisor H. further noted that he had spoken with appellant on several occasions since
the incident regarding how he was doing yet appellant never gave any indication that he was
under stress and was able to perform his modified duties without any problems.
These inconsistencies, which neither appellant nor his psychologist have adequately
explained, cast serious doubt on the validity of his allegations.16 Dr. Bowers reported that
appellant’s recovery would be aided if the attacker was fired or transferred, and that the incident
needed to be recognized by authorities in order for appellant to feel as if some sort of justice had
occurred. Given that appellant was on light duty beginning October 22, 2014, placed in a
different unit beginning November 18, 2014, and stopped working on December 13, 2014,
Dr. Bowers does not appear to have an accurate history of appellant’s exposure to M.T.
following the October 21, 2014 employment incident.
Furthermore, the employing
establishment had already taken corrective action and addressed the issue following the
October 21, 2014 employment incident. Dr. Bowers failed to explain why these corrective
actions did not aid in appellant’s recovery. It remains unclear why appellant would continue to
suffer symptoms related to the October 21, 2014 employment incident despite not being exposed
to his attacker. Medical opinions which are based on an incomplete or inaccurate factual
background are entitled to little probative value in establishing a claim.17 As appellant has not
submitted a medical report which supports that he sustained the diagnosed condition due to the
horseplay incident, appellant has not met his burden of proof regarding this accepted
employment factor.18
The remaining medical evidence is also insufficient to establish appellant’s claim. In his
October 21, 2014 report, Dr. Rose diagnosed right infraspinatus tear and an acute stress reaction,
noting that appellant was punched in the right shoulder by a coworker. He opined that both
conditions were work related as the right shoulder infraspinatus tear was due to direct injury
16

Rema Vescosi, Docket No. 01-1712 (issued June 5, 2003).

17

See Maribel Dayap, 48 ECAB 248 (1996).

18

Supra note 12.

8

from an on-the-job assault and the acute stress reaction was a normal emotional response to a
traumatic event. The Board notes that Dr. Rose failed to provide a fully-rationalized opinion
explaining how the emotional condition resulted from the accepted employment factor.19
Additionally, Dr. Rose appears to be repeating the history of injury as reported by appellant
without an understanding of the events that transpired regarding the level and severity of assault
pertaining to horseplay.20 Without an accurate understanding of the circumstances surrounding
this employment factor, and without an adequate explanation for the conclusion reached, his
report is insufficient to establish causal relationship.21
The disability certificates from a licensed clinical social worker are also insufficient to
establish appellant’s claims as they are not signed by a physician. Registered nurses, physical
therapists, social workers, and physician assistants, are not physicians as defined under FECA;
therefore, their opinions are of no probative value.22 Any medical opinion evidence appellant
may submit to support his claim should reflect a correct history and offer a medically sound
explanation by the physician of how the specific employment factor caused or aggravated his
PTSD.23
Thus, the Board finds that appellant has not submitted rationalized medical evidence
establishing that his PTSD is causally related to the accepted compensable employment factor.24
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish his emotional
condition in the performance of duty.

19

See Michael R. Shaffer, 55 ECAB 339 (2004).

20

Supra note 13.

21

Lucrecia M. Nielson, 41 ECAB 583, 594 (1991).

22

5 U.S.C. § 8102(2) of FECA provides as follows: (2) “physician” includes surgeons, podiatrists, dentists,
clinical psychologists, optometrists, chiropractors, and osteopathic practitioners within the scope of their practice as
defined by State law. See also Roy L. Humphrey, 57 ECAB 238 (2005); C.P., Docket No. 17-0042 (issued
December 27, 2016) (social workers are not considered physicians as defined under FECA).
23

M.R., Docket No. 14-11 (issued August 27, 2014).

24

M.M., Docket No. 06-998 (issued August 28, 2006).

9

ORDER
IT IS HEREBY ORDERED THAT the January 29, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 17, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

10

